Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
10, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00560-CV


         IN THE INTEREST OF M.C.R. AND F.D.R., CHILDREN,




                     On Appeal from the 311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-64747


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed April 11, 2014. On February 25,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.